*1007the court violated CPL 310.30 by failing to disclose the contents of two jury notes (see, CPL 470.05 [2]). The court read the notes in open court before responding to them, and “[d]efendant did not lodge any objection to the manner of proceeding or the substance of the court’s responses” (People v Starling, 85 NY2d 509, 514; see, People v DePillo, 262 AD2d 996, lv denied 93 NY2d 1044; People v Fontanez, 254 AD2d 762, 763, lv denied 93 NY2d 852). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Defendant’s remaining contentions concerning the trial are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Murder, 2nd Degree.) Present— Pine, J. P., Wisner, Hurlbutt and Balio, JJ.